    Case 1:17-cv-10432-DJC Document 64 Filed 12/17/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                              Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.


       DEFENDANT’S MOTION IN LIMINE TO PRECLUDE EVIDENCE OF
          OTHER INCIDENTS ON HEARSAY GROUNDS (F.R.E. 801)

         Now comes the Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, in the above-entitled action, by and through its counsel of record,

Clinton & Muzyka, P.C., and hereby submits its Motion In Limine to Preclude Evidence

of Other Incidents on Hearsay Grounds (F.R.E. 801).

         Plaintiff alleges that on September 30, 2016 she broke her right ring and middle

fingers when she placed them between the door and hinge side jamb onboard the M/V

EAGLE. Plaintiff seeks to admit evidence of other incidents on this vessel to show

notice and opportunity to cure. Plaintiff should not be allowed to do this because the

prior incidents are irrelevant under F.R.E. 401 and will be unfairly prejudicial and

confusing even if relevant under F.R.E. 403. Accordingly, Defendant has moved to

exclude this evidence on relevance grounds. 1

         In the alternative, and if the Court is going to admit evidence of prior incidents,

Defendant moves to exclude evidence of prior incident reports and any other out of


1
 See Motion In Limine to Preclude Evidence of Prior Incidents on Relevance Grounds of even date
herewith.
Case 1:17-cv-10432-DJC Document 64 Filed 12/17/18 Page 2 of 3


                                             2
court statement offered for the truth of the matter on the grounds that it is inadmissible

hearsay pursuant to F.R.E. 801.

       WHEREFORE, Defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority, prays that this Honorable Court grant the foregoing Motion and

Exclude Evidence of Prior Incidents as Hearsay, and preclude the admission of all

incident reports and any other hearsay evidence of prior injury.



                                                      Respectfully submitted,

                                                      By its attorney,
                                                      CLINTON & MUZYKA, P.C.

                                                      /s/ Olaf Aprans
                                                      ________________
                                                      Thomas J. Muzyka
                                                      BBO NO: 365540
                                                      Olaf Aprans
                                                      BBO NO: 670434
                                                      88 Black Falcon Avenue
                                                      Suite 200
                                                      Boston, MA 02210
                                                      (617) 723-9165
                                                      Fax#: (617) 720-3489
                                                      Email: oaprans@clinmuzyka.com



                                                 \
Case 1:17-cv-10432-DJC Document 64 Filed 12/17/18 Page 3 of 3


                                            3
                           CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed
through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
those indicated as non registered participants on December 17, 2018.


                                                “/s/ Olaf Aprans”
                                                Olaf Aprans
